Citation Nr: 0706812	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969 and from January 1991 to March 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues will be addressed in the REMAND portion of this 
document and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran is seeking an increased evaluation for his 
service connected lumbar spine disease.  Review of the record 
shows that in 2003, a VA compensation examination the 
veteran's low back disorder was manifested by forward flexion 
to 60 degrees and backward extension to zero degrees, but 
lateral flexion and rotation were not recorded.  On 
examination by VA in May 2006, range of motion studies could 
not be carried out because of disability associated with an 
injury of the veteran's legs.  At that time, it was noted 
that the veteran should be diagnosed as having multilevel 
degenerative disc disease.  The examination did show 
neurologic impairment associated with weakness and loss of 
sensation, but it was not clear to what degree this may have 
been due to the poor effort noted by the VA examination as 
opposed to the veteran's disc disease.  In view of this, the 
Board finds that additional examination is warranted.  

The veteran is also seeking service connection for PTSD.  
Review of his service records shows that among the awards and 
decorations indicated was the Combat Infantryman Badge.  This 
was not; however, noted on the veteran's DD-214 where the 
listed Military Occupational Specialty is not one in which 
this award is generally given.  As such, further 
investigation is warranted.  

On another matter, the veteran's spouse is serving as 
custodian of a veteran who has been deemed incompetent.  The 
power of attorney to the American Legion was signed by the 
veteran while competent.  For that organization to also 
represent the appellant/spouse, she should sign a power of 
attorney form designating the American Legion as her 
representative as well if she so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo neurologic and orthopedic 
evaluations to ascertain the current 
nature and extent of his lumbar spine 
disorder.  All indicated studies, 
including nerve conduction velocity and 
electroymyographic, should be conducted, 
as indicated.  The examiner should be 
requested to ascertain the precise 
neurologic involvement that results from 
the veteran's service connected disorder.  
The examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  The RO should arrange for the National 
Personnel Records Center to verify whether or 
not the veteran was awarded the Combat 
Infantryman Badge, or other award indicative 
of combat, during service. 

3.  Appellant/spouse should be provided an 
appropriate form to designate the American 
Legion as her representative (if she so 
desires).  She should be provided sufficient 
time to reply.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


